Citation Nr: 0610010	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel





INTRODUCTION

The veteran served on active duty from November 1956 to May 
1958.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the claim must be further developed, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Reasons for remand

Stressor verification

The veteran alleges he was thrown through a plate-glass 
window while in the military, in December 1957, sustaining 
lacerations to his temple, cheek, and neck.  In a September 
2005 statement, Dr. P.S. diagnosed the veteran as having PTSD 
as a result of that purported December 1957 incident.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).



With regard to the second PTSD criterion, a stressor in 
service, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  Where a determination is made that he did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, his lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In these situations, the 
record must contain service records or other credible 
evidence which supports and does not contradict his 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed stressor in service.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Pursuant to the Veterans Claims Assistance Act (VCAA), the RO 
sent the veteran a letter in March 2003 providing him notice 
of the evidence needed to substantiate his claim.  But that 
letter did not provide him with a complete list of the 
alternative types of evidence that might corroborate his 
alleged personal-assault stressor as outlined in 38 C.F.R. § 
3.304(f)(3).  And this is especially important here since his 
service medical records (SMRs) appear to have been destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository.  So his case must be 
returned to the RO, via the AMC, to provide him this notice 
and to give him an opportunity to submit additional 
alternative-type evidence in response.

Additional evidence 

The veteran has reported being treated at Wesley Long 
Hospital for the injuries he sustained in the December 1957 
assault in question.  In April 2003, he provided a release 
form to obtain his confidential records from this facility, 
but the records were never requested.

The veteran also contends he has other documents showing the 
Navy investigated the December 1957 incident, found it was 
incurred in the line of duty, and paid his civilian medical 
bills.  These records also should be obtained.

VCAA

Very recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  As these 
questions are involved in the present appeal concerning his 
claim, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
ultimately is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
notice should also notify the veteran 
of the type of alternative evidence 
from sources other than his service 
records that may corroborate his 
assertion that he was physically 
assaulted during service.  Ensure this 
letter meets the notification 
requirements contained in 38 C.F.R. § 
3.304(f)(3).  

As well, the letter should request that 
the veteran provide a new release form 
to obtain his confidential records from 
Wesley Long Hospital pertaining to his 
December 1957 injuries.  Upon receipt 
of proper authorization, attempt to 
obtain these records.

The veteran also should be asked to 
provide copies of any documents he has 
regarding the alleged Naval 
investigation.  Any documents received 
should be associated with the claims 
file.  

2.  If a stressor in service is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of that 
stressor.  To facilitate making this 
determination, his claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
designated examiner for the pertinent 
history.  The examiner should indicate 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD and, 
if he does, render a medical opinion as 
to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the diagnosed PTSD is a 
result of the established stressor in 
service.  The examiner must be notified 
that only a confirmed stressor can 
serve as a basis for the PTSD 
diagnosis.

3.  Then readjudicate the claim for 
service connection for PTSD based on 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.



The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
him until contacted.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

